 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGold Standard Enterprises, Inc.; Gold Standard Li-quor Store at Ridge Avenue; Chalet Wine andCheese Shops, Ltd. at Fullerton Avenue; ChaletWine and Cheese Shops, Ltd. at Highland Parkand Helen Alcantar. Case 13-CA- 16062February 1, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 15, 1977, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.Respondent Gold Standard Enterprises, Inc., is aholding company which owns all the shares of stockof Gold Standard Liquor Stores and Chalet Wineand Cheese Shops,1which are located in the metro-politan Chicago area. The complaint alleges thatRespondent violated Section 8(a)(l) of the Act bythreatening employee Helen Alcantar that she orsomeone else would suffer physical harm because ofher union activities; violated Section 8(a)(3) and (1)by discharging and failing and refusing to reinstateHelen Alcantar because of her union and otherprotected concerted activities; and violated Section8(a)(3), (4), and (1) by refusing to transfer employeeBillie Van Wieren from its Highland Park Chalet toits Fullerton Avenue Chalet, because of her unionand other protected activities and because she filedunfair labor practice charges against RespondentThe ownership and management of Gold Standard Enterprises is in thehands of four persons related by blood or marriage: Thomas Binstein,Harold Binstein (Respondent's president), Seymour Binstein (Respondent'sexecutive vice president), and Benard Greenfield. Benard Greenfield's son,Fred Greenfield, an admitted supervisor, was identified by SeymourBinstein as "operations head of all the Chalet Wine and Cheese Shops."2 The complaint also alleges that Respondent's vice president, SeymourBinstein, violated Sec. 8(aX I) on January 6, 1977, by interrogating employeeHelen Alcantar regarding the nature and extent of her union activities.Inasmuch as the General Counsel did not except to the Administrative LawJudge's failure to find this violation, this allegation is not before us and willnot be considered herein.3 Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (C.A. 3, 1951).4 In this regard, we deem Electri-Flex Company, 228 NLRB 847 (1977),cited by our dissenting colleague, as inapposite here.In that case, the Board affirmed the Administrative Law Judge's findings234 NLRB No. 64with the Board-2 and gave a statement to a Boardagent.The Administrative Law Judge's DecisionThe Administrative Law Judge, relying on, andapparently crediting, the testimony of Respondent'switnesses, found that Respondent had not violatedthe Act as alleged and recommended dismissal of thecomplaint in its entirety.The General Counsel has excepted to the findingsof the Administrative Law Judge, the credibilityresolutions on which he based his conclusions, hisfailure to consider or even to mention the testimonyof two witnesses with regard to certain materialincidents, and his other alleged errors on the record.In addition, the General Counsel has pointed toother findings and conclusions allegedly not support-ed by the record as a whole. We find merit in theseexceptions.It is the Board's established policy not to overrulethe Administrative Law Judge's credibility resolu-tions unless the clear preponderance of all therelevant evidence convinces us that the resolutionsare incorrect.3Having carefully examined the recordin this case, we have concluded that the credibilityresolutions of the Administrative Law Judge are inmany critical instances contrary to a clear prepon-derance of all the relevant evidence and, on thewhole, cannot be relied upon in determining whetherRespondent violated the Act as alleged in thecomplaint.4The General Counsel correctly notes that theAdministrative Law Judge's Decision fails to setforth, consider, and/or analyze all of the relevantevidence in the record as it relates to the complaint'sallegations. Nor are any reasons advanced for ignor-ing such evidence. Additionally, as discussed below,the Administrative Law Judge's Decision containsstatements and findings which are either unsupport-ed by record evidence or are otherwise clearlyerroneous.and conclusions "to the extent consistent" with the Board's Decision. TheBoard upon examination of the record found 8(aX3), (5), and (1) violationsof the Act in addition to those found by the Administrative Law Judge. TheBoard further found that, upon careful examination of the record, it fullysupported those violations found by the Administrative Law Judge, eventhough he had not made specific credibility resolutions with respect to someof the testimony discussed in his decision. Just the opposite situation obtainsin the present case. As noted above, the Administrative Law Judge hasfailed entirely to note significant testimony here, and careful examination ofthe record as a whole convinces us that a clear preponderance of therelevant evidence demonstrates that the Administrative Law Judge's criticalfindings are not in fact supported by that record. In these circumstances, theBoard has held that "the importance of the demeanor factor is greatlydiminished, and we are impelled to substitute our own credibility findingsfor those of the Administrative Law Judge." W T Grant Company, 214NLRB 698 (1974); accord, Warren L Rose Casting, Inc. d/b/a V & W.Castings, 231 NLRB 912 (1977).618 GOLD STANDARD ENTERPRISES, INC.Specifically, the Administrative Law Judge com-pletely omitted reference to the testimony of Respon-dent's employees Mary Loftus and Sharon Lekkas.Both of these employees testified on behalf of theGeneral Counsel, in corroboration of the ChargingParty, whom the Administrative Law Judge discre-dited, and in contradiction of Respondent's wit-nesses, whom he credited. No explanation is offeredwhy Loftus' and Lekkas' testimony was ignored, andnone is apparent from a reading of the record. To thecontrary, every reason exists for finding the testimo-ny of these employees particularly credible sinceboth were still in Respondent's employ at the time ofthe hearing and both testified in direct contradictionto certain statements of their present supervisors. TheBoard has long recognized that the testimony of awitness in such circumstances is apt to be particular-ly reliable, inasmuch as the witness is testifyingadversely to his or her pecuniary interest, a risk notlightly undertaken.5Examples of findings and statements in the Admin-istrative Law Judge's Decision which are unsupport-ed by the record or otherwise erroneous include thefollowing: (1) that Helen Alcantar, the ChargingParty, in the past "had difficulties" with manage-ment; the record shows, and Respondent conceded,that Alcantar was considered an excellent employeeand that her "difficulties" with management beganonly after she became involved in union activities;(2) that Helen Alcantar testified that she askedRespondent to pay for her psychiatric treatment; therecord shows that Alcantar testified that she had norecollection of suggesting that Respondent pay forher treatments; (3) that Helen Alcantar "said rela-tively little about what Sonenblum knew about (herunion) activities;" the record shows that Alcantartestified at length regarding conversations betweenherself and Sonenblum concerning her union activi-ties; (4) that public transportation from Billie VanWieren's home to Respondent's Highland Park storewas "ample;" the record shows that the HighlandPark store was some 30 miles from Van Wieren'shome and that it regularly took her a total of 4 hoursper day to commute between home and store bypublic transportation; and (5) that Van Wieren'stestimony could not be credited because of internalinconsistencies regarding the reasons that SupervisorGreenfield gave her for not granting her request fors Georgia Rug Mill, 131 NLRB 1304, 1305 (1961); Gateway Transporta-tion Co., Inc., 193 NLRB 47, 48 (1971); Federal Stainless Sink Div. of UnarcoIndustries, Inc., 197 NLRB 489, 491 (1972).e E.g., the Administrative Law Judge stated that Mr. Champagne, arepresentative of Local 162, represents Local 1550. We also agree with theGeneral Counsel that the Administrative Law Judge's statements that the"Alcantar allegedly testified that this sounded like Respondent was run bythe 'syndicate,' " and "the evidence as to any alliance by Respondent withthe 'syndicate' is purely speculative" are nonsensical and irrelevant.Witnesses do not "allegedly" testify, and there was no allegation thattransfer to the Fullerton Avenue store; the recordshows that Van Wieren consistently testified thatGreenfield raised the topic of the unfair laborpractice charge which she had filed when they spokeon January 6, 1977, and that he also said that hecould not take her back because she was trying tobring a union into the store. These statements are notinternally inconsistent in light of the fact that thecomplaint alleges a violation of both Section 8(aX3)and (4) by Respondent's refusal to transfer VanWieren.In light of these significant errors and omissions, aswell as other, albeit less serious, mistaken and/orirrelevant statements6and findings discussed herein,we are compelled to evaluate the evidence bearing onthe complaint's allegations without regard to thedecision of the Administrative Law Judge.Accordingly, we have reconstructed the events ofthe period covered by the complaint based on acomposite of the testimony of Helen Alcantar, BillieVan Wieren, Mary Loftus, and Sharon Lekkas whichwe find, on the whole, to be mutually corroborative,consistent, and credible. We also rely upon thetestimony of all other witnesses to the extent thattheir testimony is not inconsistent with the creditedtestimony of the above-named witnesses. To theextent that the testimony of such other witnessescontradicts that of Alcantar, Van Wieren, Lekkas,and Loftus, it is discredited.Helen AlcantarHelen Alcantar has worked for Respondent in avariety of positions since 1963. Although, for person-al reasons, she voluntarily quit Respondent's employon two occasions,7she was rehired without hesitationeach time she reapplied for employment. Respondenthas not faulted her job performance in any respectand does not assert that she was fired for cause; infact, Seymour Binstein testified that he consideredher an excellent employee.During the last week of October, Helen Alcantarfirst learned of employee union activity when CurtisThomas, a delivery driver for Respondent, told herthat Billie Van Wieren had been transferred toSkokie from Fullerton for "trying to get a union inthere." Alcantar went to Van Wieren's home, where,after a discussion of union activities, Alcantar signedRespondent was run by or allied with the "syndicate." Alcantar's testimonyas to her statements regarding the syndicate were simply backgroundshowing the circumstances of her discharge. No findings were necessarywith regard to the substance of those statements.I In January 1967, she resigned because she was moving to California,and in April 1976, she resigned due to combined work and family pressures.After she returned from California, she applied for a job in 1972, and wasrehired by Seymour Binstein, who considered her an excellent employee.Again, in May 1976, she was rehired on Mr. Binstein's recommendation.619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan authorization card and volunteered to helporganize and to hold a meeting in her house thefollowing Sunday, October 31, 1976.Van Wieren and Alcantar continued to holdorganizational meetings at their homes during No-vember and early December. At one such meeting,on Monday, November 22, they were informed byRetail Clerks Union representatives, Martin Nalleyand Wayne Racine, that another union, RetailLiquor Salesmen Union Local 162 (herein Local162), claimed that it already represented Respon-dent's employees. On November 26, at a meeting atAlcantar's home, employees present drafted a letterto Local 162's business agent, Carl Champagne,requesting a copy of that Union's purported contractwith Respondent.On November 29, Van Wieren and Alcantar wentto the Department of Labor office on the assumptionthat a copy of Local 162's purported contract mightbe on file there. They were told that it was not. Whileat the Department of Labor office, Alcantar calledChampagne and requested a copy of the contract.Champagne asked her to call again the next day(November 30), which she did. During the latterconversation, Champagne agreed to send people toRespondent's Fullerton and Ridge Avenue stores totalk with employees.At work later that day, while Alcantar was count-ing out her change drawer in Mr. Sonenblum's office,she noticed on his desk a piece of paper on whichwas written, inter alia, "This store is under unioncontract. If there are any questions see or call H. B."(Harold Binstein is often referred to as "H.B.")When Alcantar subsequently asked Sonenblumabout the note, he conceded that it was a note he hadmade at the Monday managers' meeting and saidthat the note meant that there is a union in the store.Alcantar expressed disbelief and Sonenblum askedher if she knew what a "sweetheart union" was. Shesaid that she did not, and he explained that HaroldBinstein "pays a man money ... and the man puts itin his pocket ...and he does that to keep the otherunion out." Sonenblum further stated that the reasonthis subject came up at the managers' meeting wasbecause somebody from a union came out to AbeGrossman's house and Abe had called to tell himabout it.No one from Local 162 visited either the RidgeAvenue or Fullerton Avenue stores that week. On themorning of Friday, December 3, Alcantar calledChampagne again, this time to ask him why no onehad come. Subsequently, Alcantar went to Sonen-blum's office and told him she had called Champagneand asked him for a copy of the contract. Sonenblumreplied in a loud voice "You what?" (Mary Loftustestified that she overheard this initial portion oftheir conversation.) Sonenblum then told Alcantarthat she was looking for trouble and she should stopmessing around with the Union.Later that morning, Mary Loftus, Sharon Lekkas,Herman Sonenblum, and Helen Alcantar werestanding by the cash registers and talking while thestore was not busy. Sharon Lekkas, who was both-ered by the air quality in the store, suggested that sheor Sonenblum call Bernie Greenfield, manager ofwine sales at several stores, to ask that a humidifierbe installed. Sonenblum replied "why don't you callyour union?"Alcantar called Champagne again on Monday,December 6, and he again assured her that someonewould come to the store with a copy of the contract.When Alcantar, on the morning of December 7, toldSonenblum about this conversation, he told her therewas no contract and that no one from the Unionwould come to the store. He also reiterated that sheshould "stop messing around with that union" andsaid that if she didn't, she or someone would get hurt.Later that morning, Champagne called Alcantar atthe store. Mr. Sonenblum was standing by herregister as she and Champagne conversed. Cham-pagne told her that he was checking to be sure thatshe was there as he was sending someone over.Alcantar replied that she would be in the store andthat he should bring extra copies of the contract.During that conversation, Alcantar wrote a note toSonenblum, who was waiting by the register, indicat-ing that the person on the phone was the "unionman." Sonenblum then walked around the registertelling her several times to "hang up." When she didhang up at the conclusion of her conversation,Sonenblum told her to "call that man and you tellhim not to send anybody here. He is going to getkilled if he does." After heated discussion, duringwhich Alcantar refused to comply with Sonenblum'sdemand, Sonenblum left Alcantar's station and shereturned to her duties. Sonenblum admitted tellingAlcantar to hang up.Shortly thereafter, Sonenblum returned and againasked Alcantar to call the man and tell him not tocome. Alcantar again refused and said that Sonenb-lum made it sound "like Gold Standard is run by theSyndicate or something." Sonenblum did not reply.Alcantar asked, "Is that what you are telling me?"Sonenblum responded "that's right, so what." Alcan-tar then said if that were true and Sonenblum couldprove it to her, she did not want to work thereanymore. Sonenblum later asked if she was serious,and she responded "If you can prove to me what yousaid about Gold Standard and the Syndicate, yes, Iam serious."On Sunday, December 12, Alcantar asked Sonen-blum if Assistant Manager Ralph Fischer (Sonen-620 GOLD STANDARD ENTERPRISES, INC.blum's assistant) had made up a work schedule for theChristmas holidays. Sonenblum then instructedFischer to do so and to give the schedules toSonenblum for his approval prior to distribution toemployees. Later that day Fischer gave Alcantar andMary Loftus their schedules which showed the daysthey were to work between December 13 and 24.On Tuesday, December 14, when Alcantar arrivedfor work, Sonenblum told her "I am replacing youThursday, you gave your notice and your time is up."Alcantar replied,Herman, what are you talking about? First of all,I did not give you notice. I told you that if youcan prove what you said to me about theSyndicate and Gold Standard that I don't want towork for them anymore. Second, even if you hadtaken that as notice, my time wouldn't be up untilthe 21st. Today is only the 14th. Are you firingme?Sonenblum replied, "I am tired of this aggravation.All right. I am firing you if that is what you want."Sonenblum then walked away and Alcantar left thestore.On Wednesday, December 15, when Mary Loftusarrived at the store, she was given a new schedule forthe period of December 15-24, which superseded theschedule issued on December 12. She testified with-out contradiction that on Thursday, December 16,Sonenblum told her,Mary, I want you to understand about Helen. Ihired Helen, I trained Helen. And I like Helen.Helen had to be dismissed. It wasn't my choice todismiss her. I was just following orders I had, andmy orders came from Harold Binstein, and I wasjust doing my job.Mary Loftus asked why it had been necessary tofire Helen Alcantar; Sonenblum replied, "she wasjust trouble. She was just a lot of troublemaker."On several occasions subsequent to her discharge,Alcantar came into the store to pick up her paycheckor to make purchases. The employees who spoke toAlcantar on these occasions were reprimanded bySonenblum for doing so. In late February or earlyMarch 1977, Alcantar went into the store and askedfor an application for an open part-time cashierposition advertised in the store window. RalphFischer gave her an application after much delay, buttold her "I don't know what good it's going to doyou." Alcantar was not rehired for this position.Discussion and Conclusion RegardingAlcantarBased on the foregoing, and the entire record inthis case, we find, contrary to the AdministrativeLaw Judge and in agreement with the GeneralCounsel's contention, that Respondent dischargedHelen Alcantar on December 14 because of herunion and other protected concerted activities. In sofinding, we rely on the following relevant facts whichare fully sustained on the record.Respondent became generally aware of the unionorganizing activities among its employees as early asmid- or late-October when employee Abe Grossmancalled Sonenblum to report that a Retail Clerksrepresentative, Ken Moore, had come to his house.Respondent learned of Alcantar's interest in unionrepresentation at least by November 29, when shenoticed a piece of paper on Sonenblum's desk whichstated that "[t]his store is under union contract."When Alcantar asked Sonenblum about this note,the latter explained to her what a "sweetheartcontract" is and mentioned the fact that the matterwas raised in a managers' meeting because employeeAbe Grossman had been visited by a union represen-tative. A few days later, on December 3, Alcantartold Sonenblum that she had telephoned Local 162'sbusiness agent, Champagne, and asked for a copy ofthe contract purportedly in existence between thatUnion and Respondent. Sonenblum answered in aloud voice, "You what?" and warned her that shewas looking for trouble and should stop messingaround with the Union. Later that same morning,Sharon Lekkas suggested that she or Sonenblumshould call Bernie Greenfield, manager of wine sales,to ask that a humidifier be installed at the store.Sonenblum replied, "why don't you call yourunion?" On the morning of December 7, Alcantartold Sonenblum that she had called Champagneagain and that the latter had promised to come to thestore with a copy of the contract. Sonenblumresponded by telling her that there was no contractand that no one from the Union would come to thestore. He again warned her to "stop messing aroundwith that union" lest she or someone got hurt. Laterthat day, Champagne called Alcantar while Sonenb-lum was standing by her cash register. When sheindicated to Sonenblum that she was talking to the"union man," Sonenblum became excited and toldher repeatedly to hang up, which Alcantar refused todo. At the conclusion of her conversation, Sonen-blum told Alcantar to "call that man and you tell himnot to send anybody here. He is going to get killed ifhe does." Later that day Sonenblum again askedAlcantar to call Champagne and tell him not to cometo the store. Alcantar responded by saying that621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSonenblum made it sound as though Respondent isrun by "the Syndicate or something." Sonenblum didnot reply, and Alcantar asked "is that what you aretelling me?" Sonenblum responded, "that's right, sowhat." Alcantar then said that if he could prove toher that what he had said is true, she did not wish towork there anymore. Sonenblum later asked Alcan-tar if she was serious, to which she replied, "If youcan prove to me what you said about Gold Standardand the Syndicate, yes, I am serious."Exactly 1 week later, on Tuesday, December 14,Sonenblum told Alcantar that she was being replacedon Thursday (December 16). He said "you gave yournotice and your time is up." Alcantar protested, andasked Sonenblum if he was firing her. She deniedthat she had given Sonenblum notice, and remindedhim that she had only said that, if he could prove thatRespondent was allied with the underworld, she didnot want to work there any longer. She also told himthat even if she had given notice, her time would notbe up until December 21. In response to theseprotestations, Sonenblum said, "I am tired of thisaggravation. All right, I am firing you if that is whatyou want."On December 16, Sonenblum told Mary Loftus,according to the latter's uncontradicted testimony,"Helen [Alcantar] had to be dismissed. It wasn't mychoice to dismiss her. I was just following orders ...and my orders came from Harold Binstein, and I wasjust doing my job." Loftus asked why it wasnecessary to fire Alcantar. Sonenblum explained,"she was just trouble. She was just a lot of trouble-maker."Based on these relevant facts, the conclusion isinescapable that Respondent was deeply concernedabout Alcantar's dogged pursuit of the elusive"contract" which Respondent assertedly had withLocal 162. Sonenblum repeatedly warned Alcantarnot to "mess around" with that Union lest she orsomeone got hurt. When Alcantar failed to heedthese warnings and persisted in her efforts to get acopy of this contract, Sonenblum fired her.Respondent's contention that Alcantar voluntarilyquit her employment after giving notice is unsupport-ed by the weight of the record. At most, Alcantartold Sonenblum that she would quit if he could provethat Respondent had ties with the "syndicate." Thiscan hardly be said to reflect an unequivocal intent byAlcantar to terminate her long employment relation-ship with Respondent. Moreover, Sonenblum did notprovide Alcantar the proof which would haveprompted her to quit. Accordingly, there is no basison the record for Respondent's contention thatAlcantar quit. Additionally, it is undenied on therecord that Respondent always considered Alcantara superior employee, at least until she began herunion activities. Thus, in the past she had twice quither employment with Respondent for personal rea-sons. Each time she was promptly rehired when shereapplied for work. This time, however, she wasdenied an available job when she applied for it in lateFebruary or early March 1977. Although he gave hera job application, Ralph Fischer told her, "I don'tknow what good it's going to do you."Contrary to Respondent's assertion, the recordamply supports a finding, which we make, thatRespondent decided to discharge Alcantar because itfelt uncomfortable, if not actually threatened, by herpersistent attempts to get a copy of Respondent'spurported agreement with Local 162. Alcantar'sdischarge for these activities clearly violates Section8(a)(3) and (1) of the Act, and we so find. We furtherfind that Respondent violated Section 8(a)(3) and (1)by refusing or failing to rehire Alcantar for the samereasons.In addition, we find that Respondent violatedSection 8(a)(l) of the Act by Sonenblum's threat thatAlcantar or someone would get hurt if she persistedin her pursuit of the phantom contract with Local162.Billie Van WierenBillie Van Wieren has been employed by Respon-dent in various positions, including store manager,since June 1973. (At all material times herein, shewas not a supervisor as defined in the Act.) FromSeptember 1975 until October 26, 1976, Billie VanWieren worked in Respondent's Fullerton AvenueChalet Wine and Cheese Shop, three blocks from herhome.In October 1976, Billie Van Wieren began orga-nizing the employees of Respondent's Chicago areastores on behalf of Retail Clerks Union Local 1550(herein the Retail Clerks). She gathered authorizationcards and, in mid-October, took employee SharonLekkas to the Retail Clerks office where Lekkas gaveUnion Representative Ken Moore information withregard to the best times to approach Respondent'semployees at their homes. Several days later, AbeGrossman, one of the employees visited by Moore,called Herbert Sonenblum, manager of Respondent'sRidge Avenue store, while Lekkas was in his office.Lekkas testified without contradiction that in herpresence, Sonenblum spoke with Grossman andwrote down the words "Retail Clerks Union" and"Ken Moore." Sonenblum then called Harold Bin-stein in Lekkas' presence and reported that KenMoore had visited Grossman but that Grossman hadrefused to talk with him. The following week, whilestanding at her cash register, Lekkas heard Sonen-blum ask three other employees to call Harold622 GOLD STANDARD ENTERPRISES, INC.Binstein if they were contacted by anybody from theRetail Clerks.On October 26, Respondent transferred Van Wier-en from its Fullerton Avenue store to its store inSkokie, Illinois, and within a week, transferred heragain to its new store in Highland Park, some 30miles from her home. Van Wieren does not have afunctioning automobile and her travel time betweenher home and the Highland Park store totals 4 hoursper day on public transportation.On November 1, Billie Van Wieren filed an unfairlabor practice charge in Case 13-CA-15936, allegingthat she had been transferred because of her protect-ed concerted activities including "assisting a labororganization to organize the Employer's employees."Supervisor Pat Collins notified Ms. Van Wieren ofher transfers to Skokie and Highland Park. At thetime of each transfer, and on several subsequentoccasions before the one on February 23 describedbelow, Van Wieren asked Collins if she could betransferred back to Fullerton. On those occasions heindicated he would send her back as soon as hecould.In later December 1976, Ms. Van Wieren saw anewspaper advertisement in which Respondent wasseeking salespeople in its Armitage and FullertonChalets. When she told Supervisor Pat Collins thatshe was available for both advertised positions,Collins said, "O.K." In early January 1977, VanWieren learned of another ad by Respondent forsales positions at both these stores and, on January 4,she called Mike Santowski, manager of the FullertonChalet, who told her that the position at his store hadnot yet been filled. On January 6, Van Wieren metwith Fred Greenfield at the Fullerton store to applyfor an open wine sales position.8Greenfield said thatSantowski had mentioned that Van Wieren wantedto return to Fullerton Avenue to sell cheese. He thensaid,I can't have you coming back here talking to newpeople, telling what a bad store this is, becauseyou are responsible for trying to get a union in thestore.... the feeling in the Company is that ifyou are giving us a hard time and have chargesagainst us, we are not going to do anything foryou.In the ensuing discussion, he said that he woulddiscuss with Harold Binstein the possibility of herreturn to the Fullerton Avenue cheese department,but that "the conditions would be that I drop the[pending unfair labor practice] charges."9Billie Van Wieren at that time was a cheese salesperson.9 The charge in Case 13-CA-15936 was withdrawn on February 4, 1977.l0 As stated at fn. 8, supra, the foregoing charge was withdrawn onSubsequent to this discussion, Van Wieren againspoke with Pat Collins in the second week ofFebruary 1977. At that time she asked him to giveher "a definite answer on whether or not I would beat the Highland Park store permanently or not."Collins replied that he would do so in 2 weeks. OnFebruary 23, according to Van Wieren's testimony,Collins said that he was "never sending me back, thatI would just have to move out there or get a car orsomething." At the time of the hearing, Van Wierenhad not been transferred from Highland Park.Discussion and Conclusion Regarding VanWierenRespondent contends that its refusal or failure totransfer Billie Van Wieren was based solely onbusiness necessity and had no relation to her protect-ed concerted activities. Respondent further contendsthat even if Fred Greenfield made a statement whichconditioned her transfer back to the Fullerton storeupon her withdrawal of the earlier unfair laborpractice charge, Respondent cannot, on that basis, beheld to have violated the Act inasmuch as Greenfieldhad no authority to effect Van Wieren's transfer. Wefind no merit in these contentions.As set forth above, Van Wieren was the instigatorof the employees' activities on behalf of Retail ClerksLocal 1550. She solicited authorization cards fromapproximately 31 percent of the work force andhosted several organizing meetings at her home.Respondent learned of these activities in early-tomid-October 1976. As discussed above, in connec-tion with Alcantar's discharge, Respondent did notlook with favor upon the employees' involvement inunion activities. On November 1, 1976, Van Wierenfiled an unfair labor practice charge against Respon-dent alleging that her transfer on October 26, 1976,from the Fullerton Avenue store to the HighlandPark store was in retaliation for her union activities.Thus, Respondent became aware of Van Wieren'sunion activities in early November when the chargewas served.10Thereafter, Van Wieren repeatedlyasked her supervisor, Pat Collins, if she could betransferred back to the Fullerton Avenue store. Heinitially told her that he would transfer her back assoon as he could. In later December 1976, she toldCollins that she was available for an advertisedopening either at Respondent's Fullerton Avenue orArmitage locations. Collins merely said, "O.K." OnJanuary 4, Van Wieren again learned of availablesales positions at both these stores and called MikeSantowski, manager of the Fullerton Avenue store,February 4, 1977, and the instant complaint does not allege a discriminatorytransfer to Highland Park, but only a discriminatory refusal to transfer VanWieren back to Fullerton Avenue.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho told her that the job at his store was still open.On January 6, Van Wieren met with Greenfield atthe Fullerton store. Greenfield, who had been told bySantowski of Van Wieren's desire to transfer toFullerton, responded that he could not take her back"because you are responsible for trying to get a unionin the store. .... The feeling in the Company is thatyou are giving us a hard time and have chargesagainst us, we are not going to do anything for you."He later said that he would talk to Harold Binsteinabout the possibility of her transfer, but "the condi-tion would be that I drop the charges."It is undisputed, and the Administrative Law Judgefound, that Van Wieren was "admittedly a mostcompetent and desirable worker." He discredited hertestimony only because he found that it contained"several inconsistencies and contradictions." Wehave carefully perused the record and find noinconsistencies or contradictions in Van Wieren'stestimony. The complaint alleges that Respondent'srefusal to transfer Van Wieren was violative of bothSection 8(a)(3) and (4) of the Act. Van Wierentestified that Greenfield told her that he could nottransfer her back to the Fullerton Avenue storebecause she had tried to bring a union into the storeand because she had filed unfair labor practicesagainst Respondent. This testimony is neither incon-sistent nor contradictory. Rather, it establishes thecomplaint's dual allegations that Respondent retali-ated against Van Wieren not only because of herunion activities, but also because she had enlisted theBoard's processes.In light of Van Wieren's testimony, we find thatRespondent's contention that it did not transfer VanWieren back to its Fullerton Avenue store because itneeded an experienced employee at the HighlandPark store is unsupported by the record and pretex-tual. Neither Collins nor Greenfield told Van Wierenthat she would have to stay at the Highland Parkstore because Respondent needed her experience atthat location. Thus, Respondent's economic defenseappears to be an afterthought. We also find withoutmerit Respondent's contention that it cannot be heldto have violated the Act by Greenfield's statementsinasmuch as Greenfield lacked authority to effectVan Wieren's transfer. Greenfield is an admittedsupervisor and his statements are, for that reason,attributable to Respondent.Accordingly, based on the foregoing and the entirerecord herein, we find that Respondent failed andrefused to transfer Van Wieren back to its FullertonAvenue store because of her union and otherprotected concerted activities and because she hadfiled an unfair labor practice charge against Respon-dent in Case 13-CA-15936 on November 1, 1976.Respondent by such conduct violated Section8(a)(l), (3), and (4) of the Act. We also find thatGreenfield's statement constituted a violation ofSection 8(a)(1).CONCLUSIONS OF LAW1. Gold Standard Enterprises Inc.; Gold Stan-dard Liquor Store at Ridge Avenue; Chalet Wineand Cheese Shops, Ltd. at Fullerton Avenue; ChaletWine and Cheese Chops, Ltd. at Highland Park, isan Employer whose operations affect commercewithin the meaning of Section 2(6) and (7) of the Act.2. Retail Clerks Union Local 1550, Retail ClerksInternational Association, AFL-CIO, and RetailLiquor Salesmen Union Local 162, affiliated with theDistillery Wine, Rectifying and Allied Workers ofAmerica, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.3. By threatening Helen Alcantar that she orsomeone else would suffer physical harm because ofher concerted protected activities and by asking her,with regard to those activities, if she were looking fortrouble, and by telling Billie Van Wieren that itwould do nothing for her because of her concertedprotected activities, Respondent has interfered with,coerced, and restrained employees in the exercise oftheir rights guaranteed in Section 7 of the Act inviolation of Section 8(a)(1) of the Act.4. By discharging and refusing to rehire HelenAlcantar because of her union and protected con-certed activities, Respondent has violated Section8(a)(3) and (1) of the Act.5. By refusing to transfer Billie Van Wieren to itsFullerton store because of her union and protectedconcerted activities and because she filed unfairlabor practice charges with the Board, Respondenthas violated Section 8(a)(3), (4), and (1) of the Act.6. Respondent's violations of the Act describedabove, occurring in connection with its operations,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices in violationof Section 8(a)(l), (3), and (4) of the Act, we shallorder Respondent to cease and desist therefrom andto take certain affirmative action. Specifically, as wehave found that Respondent has unlawfully dis-charged, and failed or refused to rehire, HelenAlcantar, we shall order that Respondent offer HelenAlcantar immediate reinstatement to her formerposition or, if such job no longer exists, to asubstantially equivalent position, without loss of624 GOLD STANDARD ENTERPRISES, INC.seniority and other rights and privileges, discharging,if necessary, any replacement hired. We shall furtherorder that Respondent make Helen Alcantar wholefor any loss of earnings or other benefits she sufferedas a result of the discrimination against her from thedate of her discharge to the date of Respondent'soffer of reinstatement, in accordance with theBoard's formula set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest thereonto be computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977)."lFurther-more, as we have found that Respondent discrimina-torily failed and refused to transfer Billie Van Wierento its Fullerton Avenue Chalet, we shall order thatRespondent offer to Billie Van Wieren immediatetransfer to the position at Respondent's FullertonAvenue Chalet to which she requested transfer inDecember 1976, displacing if necessary any employ-ee assigned to, or working in, that position since thatdate. Furthermore, although there is no indicationthat Van Wieren suffered any loss in pay as a resultof Respondent's discriminatory refusal to transferher, she did incur certain travel expenses which sheotherwise would not have incurred absent suchdiscrimination. We shall, therefore, order that Re-spondent reimburse her for such expenses withinterest thereon to be computed at the adjustedprime rate set forth in Florida Steel Corporation,supra. Finally, inasmuch as Respondent has engagedin unfair labor practices which go to the very heart ofthe Act, we shall order that Respondent cease anddesist from in any other manner infringing upon therights guaranteed to its employees by Section 7 of theAct.'2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Gold Standard Enterprises, Inc.; Gold StandardLiquor Store at Ridge Avenue; Chalet Wine andCheese Shops, Ltd. at Fullerton Avenue; ChaletWine and Cheese Shops, Ltd. at Highland Park,Chicago, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening employees with physical harmbecause of their union or other protected concertedactivities.(b) Discharging, failing to reinstate, failing totransfer, or otherwise discriminating against employ-ees because of their activities on behalf of, or toII See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).i2 See N.L. R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941).13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderdiscourage employees from supporting, Retail ClerksUnion Local 1550, or any labor organization, orbecause they filed unfair labor practice charges withthe Board.(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which itis found will effectuate the purposes of the Act:(a) Offer to Helen Alcantar immediate and fullreinstatement to her former position or, if such jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority and otherrights and privileges, discharging if necessary anyreplacement hired, and make Helen Alcantar wholefor any loss of earnings or other benefits suffered byher as a result of the discrimination against her, inthe manner set forth in "The Remedy" section of thisDecision.(b) Offer to Billie Van Wieren immediate transferto the position at Respondent's Fullerton AvenueChalet to which Ms. Van Wieren requested transferin December 1976 and January 1977, displacing ifnecessary any employee assigned to or working inthat position since those dates, and reimburse her forany travel expenses she may have incurred as a resultof Respondent's refusal to so transfer her, in themanner set forth in "The Remedy" section of thisDecision.(c) Post at all of its Gold Standard Liquor Storesand Chalet Wine and Cheese Shops in the Chicago,Illinois, area copies of the attached notice marked"Appendix." 13 Copies of said notice, on forms to beprovided by the Regional Director for Region 13,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER MURPHY, dissenting:For the reasons stated by the Administrative LawJudge, I agree with him that Respondent did notviolate the Act as alleged. The Administrative LawJudge made his finding upon the entire record andof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom his observation of the witnesses, and, unless thepreponderance of evidence on the record clearlyundermines those findings, the Board should notdisturb them.My colleagues note that the Administrative LawJudge apparently discredited the testimony of theGeneral Counsel's witnesses whenever such testimo-ny conflicted with that of Respondent's witnesses,and that in so doing, the Administrative Law Judgeomitted any reference to the testimony of employeesLekkas and Loftus. My colleagues have seized uponthe "uncontradicted" testimony of these witnesses, aswell as some minor mistakes in the AdministrativeLaw Judge's recitation of the facts and his discussionof Alcantar's testimony, to reverse the Administra-tive Law Judge's credibility resolutions on theground that they are not supported by the record as awhole. Thereafter they set forth their own version ofthe facts and find that Respondent violated the Actas alleged.The Board has always been reluctant to reverse anAdministrative Law Judge's credibility resolutions,especially where such resolutions are based on thedemeanor of the witnesses.'4Here, although theAdministrative Law Judge based his findings uponhis "observation of the witnesses," my colleaguesoverturn these findings. However, it is implicit in theAdministrative Law Judge's general statement re-garding credibility that he has discredited the testi-mony of any witnesses to the extent such testimonyconflicts with the facts as described by the witnesseswhom he has credited.15It is, therefore, clear that theAdministrative Law Judge inferentially discreditedthe testimony of Lekkas and Loftus, even thoughsome of their testimony is not specifically contradict-ed.As to the Administrative Law Judge's mistakes, Ihave looked at them carefully and consider that theyare inadvertent and insufficiently substantial toundermine his credibility resolutions. The Board hasoften, in footnotes, disavowed or corrected suchinadvertences without disturbing an AdministrativeLaw Judge's principal findings. I see no reason whythat approach would not have been appropriate inthe instant case.In light of all of the above, I would affirm theAdministrative Law Judge's decision and dismiss thecomplaint.14 Standard Dry Wall Products, Inc., supra, fn. 3.15 See Electri-Fler Company, 228 NLRB 847 (1977), par. 4 of theDecision and Order. Contrary to my colleagues in the majonty, the Board'sfinding there, that the Administrative Law Judge implicitly resolvedconflicting testimony without making explicit credibility resolutions there-on, is not undermined by (nor is my reliance here on the Board's rationaleregarding that issue rendered inapposite by) the Board's subsequent findingsof separate violations which the Administrative Law Judge had failed tomake. While I do not doubt that the Board (as my colleagues suggest)examined the record, the language of the Decision indicates that the Boardthere looked pnmarily to the Administrative Law Judge's Decision itself.Thus, the Board stated:Viewing the Decision as a whole. it discloses that the AdministrativeLaw Judge's findings on the excepted 8(a)( ) allegations were not basedsolely on the presence or absence of specific denials by Respondent'switnesses. The Decision initially credits the General Counsel's wit-nesses who testified to the 8(a)(I) allegations. There was, to be sure,certain testimony by Respondent's witnesses which conflicted with thatof the General Counsel's witnesses. However, although the Administra-tive Law Judge did not make explicit credibility findings with respect tothis conflicting testimony, it is clear from reading the Decision that theAdministrative Law Judge implicitly resolved this conflict by acceptingand relying on the testimony of the General Counsel's witnesses.It is clear then that with regard to those issues. the Board found in Electri-Flex-as I would here--that the testimony credited by the AdministrativeLaw Judge fully supported his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the National LaborRelations Act, we notify you that:WE WILL NOT threaten our employees that theyor others will suffer bodily harm because of theirunion or other protected concerted activities.WE WILL NOT discriminate against our employ-ees by discharging and failing to reinstate them orfailing to transfer them because of their unionactivities.WE WILL NOT discriminate against our employ-ees because they filed unfair labor practicecharges with the National Labor Relations Board.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theNational Labor Relations Act.WE WILL offer Helen Alcantar immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalentposition without prejudice to her seniority orother rights or privileges.WE WILL make Helen Alcantar whole for anyloss of earnings or other benefits she suffered as aresult of the discrimination against her, togetherwith interest.WE WILL offer Billie Van Wieren immediatetransfer to the position to which she requestedtransfer at our Fullerton Avenue Chalet in Chica-go, Illinois, displacing, if necessary, any employeeassigned to or working in that position since thedate of her request, and we shall reimburse her for626 GOLD STANDARD ENTERPRISES, INC.any travel expenses incurred by reason of ourunlawful refusal to transfer her, plus interest.GOLD STANDARD ENTERPRISES, INC.; GOLDSTANDARD LIQUOR STORE AT RIDGEAVENUE; CHALET WINE AND CHEESE SHOPS,LTD. AT FULLERTON AVENUE; CHALET WINEAND CHEESE SHOPS, LTD. AT HIGHLANDPARKDECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard at Chicago, Illinois, on March 28 and 29,1977. The complaint, issued February 28, 1977, and basedupon charges filed December 15. 1976, and February 3,1977, by Helen Alcantar, an individual, alleges thatRespondent, as named above and below, has engaged inunfair labor practices within the meaning of Section8(a)(4), (3), and (I) of the National Labor Relations Act, asamended. Briefs have been submitted by the GeneralCounsel and Respondent.'Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSGold Standard Enterprises, Inc., is an Illinois corpora-tion and also a holding company which owns all of theshares of stock of various Gold Standard Liquor Stores aswell as the stock of Chalet Wine and Cheese Shops, Ltd.;the latter is also an Illinois corporation. At all locations it isvariously engaged in the retail sale of liquor, cheese, wines,and related items.Respondent annually enjoys gross revenues in excess of$500,000, sells and ships goods valued in excess of $10,000from Illinois to points outside that State, and receives inIllinois goods valued in excess of $10,000 from pointsoutside that State. I find that the operations of Respondentaffect commerce with the meaning of Section 2(6) and (7)of the Act.II1. THE LABOR ORGANIZATIONS INVOLVEDRetail Clerks Union Local 1550, Retail Clerks Interna-tional Association, AFL-CIO, herein Local 1550, andRetail Liquor Salesmen Union Local 162, affiliated withthe Distillery, Wine, Rectifying and Allied Workers ofAmerica, AFL-CIO, herein Local 162. are labor organiza-tions within the meaning of Section 2(5) of the Act.1 A motion by the General Counsel to correct the transcript in a numberof minor respects, unopposed. is hereby granted.In. THE ALLEGED UNFAIR LABOR PRACrICESA. Introduction, The IssuesThe General Counsel alleges that Respondent dischargedHelen Alcantar on December 14, 1976, because of herunion and concerted activities and refused to transfer BillieVan Wieren from its Highland Park (Chalet) store to itsFullerton Avenue (Chalet) store because of her union andconcerted activities, because she filed an unfair laborpractice charge against Respondent, and because she gavea statement to a Board agent relating to same. Van Wierenis still in the employ of Respondent at the former location.The complaint further attacks an alleged threat by Manag-er Herman Sonenblum of the Ridge Avenue store (GoldStandard) that an employee might suffer physical harm forengaging in union activities and interrogation by ExecutiveVice President Seymour Binstein of an employee concern-ing union activities.B. The Termination of Helen AlcantarAlcantar, the Charging Party herein, has worked at anumber of stores of Respondent since 1963, with variousdepartures including a move to California in January 1967and a subsequent return to the Chicago area less than ayear later. As indicated, her termination in December 1976is at issue herein.Alcantar, after her return from California, worked at theSkokie store and was then transferred in 1976 to the Chaletstore in Armitage as comanager; she was then transferredto the Chalet store in Fullerton where she quit in 1976after, as she testified, giving approximately I month'snotice. Despite the foregoing, she applied for work and wasrehired by Gold Standard at its Ridge Avenue store as apart-time cashier approximately I-month later. Respon-dent concedes her competency as an employee.The record demonstrates that she had difficulties withmanagement and resigned at least twice from the employof Respondent and had threatened to do so on otheroccasions, all this prior to the final incident treated below.On or about December 7, 1976, Alcantar gave ManagerHerman Sonenblum of the Ridge Avenue store notice thatshe was leaving. She did not state the date. He assumedthat this was a notice of 2 weeks. Sonenblum admittedlywas unhappy with her abrupt decision because it was givenin the midst of the busy holiday season. He reported thisaction to Assistant Manager Ralph Fischer and instructedhim to find a replacement.A job applicant, Janice Steffans, had applied for worklate in November and Fischer duly hired her betweenDecember 8 and 10, effective December 16,2 the day afterRespondent scheduled the departure of Alcantar. Steffans,because of personal commitments not disclosed herein, didnot become an active employee of Respondent for somedays later.Assistant Manager Ralph Fischer of the Ridge Avenuestore, as he testified, customarily prepares a master sched-ule at the beginning of each month which discloses thescheduled working hours of all employees. Alcantar was so2 December 15 was the end of a scheduled pay period for the employeesof Respondent.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluded in the schedule he prepared early in Decemberand this reflected proposed working hours from December13 through 24. This schedule was not given to her, but hetestified and I find, that this was available on his desk forher inspection, as well as for other employees.Also relied upon herein by the General Counsel is anincident after the departure of Alcantar from the employ ofRespondent, this predicated upon her filing of the originalcharge herein on December 15, 1976. At the request ofSeymour Binstein, executive vice president of Respondent,the two met on the morning of January 6, 1977. Accordingto Binstein, who had long regarded her as a superioremployee, he had been advised of her quitting the employof the concern and he was desirous of inducing her toreturn, this consistent with her frequent rehires in the pastand also consistent with his endeavors to persuade her notto resign on a number of occasions.The record amply demonstrates that Binstein had at-tempted to promote and assist Alcantar. For example, hehad striven to rehire or promote her to the position of chiefclerk at a higher rate of pay. And, on two occasions, he hadarranged for small loans to her for personal reasonswithout interest; both of these were duly repaid.At this meeting on January 6, according to Binstein, theydiscussed her intention to work as a cashier at a restaurant,unrelated to Respondent, with hours and reimbursementless desirable than those at Respondent. He did assure herthat he would in no way interfere with her aspirations inthis direction.She in turn testified that she asked that Respondent payfor her psychiatric treatment and that he then raised thetopic of the charges involved herein. But she admitted thatBinstein said he was not asking her to drop the charge. Shetestified that he asked to read her affidavit, and this hedenied. On balance, and particularly in view of his longterm consideration of the lady, as well as my observation ofthe witnesses, I credit Binstein. Stated otherwise, heattempted to recall and retain an employee he regardedwell.Alcantar testified in considerable detail on behalf of theGeneral Counsel concerning her union activities, but saidrelatively little about what Sonenblum knew about suchactivities. She testified that she spoke with Sonenblum as towhether the employees of Respondent, including herself,were represented by a labor organization. This includedtelephone calls to one, Champagne, of Local 1550, whotold her that she, as a part-time employee, was not coveredby any labor contract between Respondent and the Union.She allegedly brought this up with Sonenblum who, shecontended, told her that there was a union and that sheshould stop "messing with that Union." Again, she attrib-uted to Sonenblum the statement that when anotheremployee asked for a humidifier, Sonenblum stated thatshe should call "your Union." She also attributed toSonenblum a statement that someone would "get her" for"messing around with that labor organization."Sonenblum denied making these statements. He didrecall that she received a telephone call during which shespoke of union activity, this while at the cash register, andstated that this was the first he learned of this activity.Respondent has contended that Alcantar testified, "in-terminably" about union activities and this is perhaps closeto the fact. Stated briefly, she learned that Billie VanWieren, whose case is treated below, was interested ingetting a union into the store. She thereafter contacted VanWieren, and visited her. Van Wieren had a list of theemployees and the two ladies went over it. She asked if VanWieren had any cards to be signed and Alcantar signed acard and indeed took a card for her daughter, also anemployee, to sign. She offered to have others sign and VanWieren replied that this was not necessary as almosteveryone had previously signed a card for Local 1550.Alcantar offered to have a meeting at her own home anddid so approximately October 31 with about 10 employeesattending. She had two other meetings at her home, as alsodid Van Wieren, whose case is treated below. The lastmeeting was in the first week of December and thisfollowed a meeting at her home on November 26, becauseat that prior meeting, or at one shortly before that, arepresentative of Local 1550, Nalley, had told them that hisorganization could not represent them because anotherunion already did represent the employees of Respondentand he named Local 162.As for the key incident, on the testimony of Alcantar,Representative Champagne of Local 1550 called her at thestore on the morning of December 7, and she was at thecash register. Sonenblum was in the area. This related toher request that copies of the purported union contract bebrought to the shop. Sonenblum asked her to hang up andshe refused. She wrote him a note that this was a call fromthe union representative. He again told her to hang up. Asshe testified, he told her about three times to hang up andshe shook her head in a negative manner and he was visiblydisturbed. According to Sonenblum, he was concernedabout this interfering with her handling her job at theregister.Alcantar, in a lengthy answer, testified that Sonenblumbecame angry, pointed his finger at her, told her to getback on the phone and tell the man not to send arepresentative to the shop because he might be "killed" ifhe did. She refused to do so twice.Alcantar allegedly testified that this sounded like Re-spondent was run by the "syndicate." She claimed that headmitted that it was run by the syndicate, and she said thatif the Company was run by the syndicate, she did not wantto work there any longer, and she walked away. Later thatday, Sonenblum asked her if she was serious. She statedthat if he could prove to her this connection with thesyndicate, she was serious and did not intend to work thereany more. There is much more of this which I deemunnecessary to set forth herein.On balance, and upon a preponderance of the evidence, Ifind that the contentions of the General Counsel are notsupported herein. Perhaps one further matter should betreated. In late February or early March, she allegedlywent to the store, and after some byplay, obtained andfilled out an application for employment. She contendedthat Assistant Manager Ralph Fischer told her, "You knowhow much good it is going to do you." She has not heardfurther from Respondent.628 GOLD STANDARD ENTERPRISES, INC.In view of the foregoing considerations, and upon theentire record, the evidence as to any alliance by Respon-dent with the "syndicate" is purely speculative. Again, inview of all the foregoing considerations, I recommend thedismissal of the allegations of the complaint with respect toAlcantar.C. The Refusal To Transfer Billie Van WierenVan Wieren entered the employ of Respondent in June1973 and is still employed by it. Her union activities havebeen set forth above. She was initially hired in the Chalet atArmitage to sell cheese, was transferred to the Hyde Parkand other stores, and was at the Fullerton cheese shop untilOctober 26, 1976, as assistant manager, although not asupervisor. Around that time, she was transferred to thenewly opened Highland Park store and on November 1,she filed a charge that this transfer was discriminatorybecause of her union activities; this charge was eventuallywithdrawn on February 4, 1977.3According to Respon-dent, the new Highland Park store needed experiencedemployees, in view of the normally busy months ofNovember and December. She was considered a goodchoice for the transfer because she fully knew the line ofcheese products and was expected to do a better job than anew employee. In addition, the evidence demonstrates thatRespondent had experienced difficulties in obtaining newhelp for the cheese departments.The record well documents her attempts to transfer fromthe Highland Park store back to the Fullerton store. Thiswas predicated upon the fact that she lived but two or threeblocks from that store, whereas the Highland Park storewas at least 30 miles distant and she was forced to relyupon public transportation; it appears that this was ample.The record demonstrates that the Highland Park store isthe largest of all the facilities operated by Respondent andis second in cheese sales, with almost a 50 percent greatervolume than at Fullerton. Van Wieren approached bothFred Greenfield, the manager of wine sales at severalstores, including the Fullerton store, and Pat Collins,manager of cheese sales at Highland Park and other stores,in her efforts to return to Fullerton. During the first weekof January, approximately January 6, she called uponGreenfield at the Fullerton store and asked whether shecould fill a position in wine sales which had beenadvertised. According to Respondent, this position wasfilled and Greenfield, as he testified, told her that shewould have to contact Collins, since only Collins couldauthorize her transfer from the cheese department inHighland Park.She testified that he told her he could not have her backthere telling new people what a bad store it was, becauseshe was responsible for trying to get a union into the store.She had filed charges against them and he refused to let hercome back in the wine department, but that if she droppedthe charges, he could get her back to the cheese depart-ment. According to Greenfield, there had been someproblems with Van Wieren in the past, in that she objectedto the interior design at the store, the manner in whicha It appears that she went very triefly to the Skokie store during thetransition period for training; she testified that she did not receive any suchtraining.cheeses were ordered and the dress code of Respondent.These were discussed during this interview and VanWieren stated that Respondent was unfair. She brought upthe charge she had filed, and asked whether straighteningout her problems meant dropping the charge. Greenfieldreplied that he had nothing to do with the charge, and sheshould do whatever she wanted in reference to it. I note aninconsistency in the testimony of Van Wieren; she didtestify that Greenfield raised the topic of the charge, butalso that he could not take her back because she was tryingto get a union into the store; the latter he perforce knew. Inaddition, as Greenfield testified, he had no authority overher and was aware that Highland Park needed her badly.Van Wieren did go to her supervisor, Pat Collins, inFebruary and claimed that he said he would not send herback to Fullerton and she would just have to move or get acar. On the other hand, she also testified that Collins hadtold her previously that he would try to get her back toFullerton as soon as he could. She also testified that sheasked him in January if it would be all right for her tospeak with Greenfield and that Collins replied he wouldnot stand in her way. According to Collins, he actuallystated that he could not prevent her from talking withGreenfield about a job at Fullerton. This conversation isdescribed above.The problem is not without difficulty. Van Wieren wasadmittedly a most competent and desirable worker, but therecord warrants a finding that she very definitely wasneeded and more valuable at Highland Park. The severalinconsistencies or contradictions in her testimony warrantthe conclusion that the respective versions of the represen-tatives of Respondent are the more reliable. The fact that aman was hired for wine sales effective in mid-January atFullerton does not affect the foregoing in view of the needfor Van Wieren at Highland Park. In view of all theforegoing considerations, I recommend the dismissal of theallegations of the complaint with respect to Billie VanWieren.CONCLUSIONS OF LAW1. Gold Standard Enterprises, Inc.; Gold StandardLiquor Store at Ridge Avenue; Chalet Wine and CheeseShops, Ltd. at Fullerton Avenue; and Chalet Wine andCheese Shops, Ltd. at Highland Park is an employer whoseoperations affect commerce within the meaning of Section2(6) and (7) of the Act.2. Retail Clerks Union Local 1550, Retail ClerksInternational Association, AFL-CIO, and Retail LiquorSalesmen Union Local 16, affiliated with the Distillery,Wine, Rectifying and Allied Workers of America, AFL-CIO, are labor organizations within the meaning of Section2(5) of the Act.3. Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(aX4), (3), and (1) ofthe Act.[Recommended Order for dismissal omitted from publi-cation.]629